
	

114 S2389 IS: Preserve Access to Medicare Rural Home Health Services Act of 2015
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2389
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Ms. Collins (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend the rural add-on payment in the Medicare
			 home health benefit, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Preserve Access to Medicare Rural Home Health Services Act of 2015.
		2.Extension of home health rural add-on
 (a)In generalSection 421(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2283), as amended by section 5201(b) of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 46), section 3131(c) of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 428), and section 210 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10; 129 Stat. 87), is amended by striking January 1, 2018 each place it appears and inserting January 1, 2023.
 (b)Revision of home health outlier adjustmentSection 1895(b)(5)(A) of the Social Security Act (42 U.S.C. 1395fff(b)(5)(A)) is amended in the second sentence by inserting (or, in the case of each of 2018 through 2022, 2.25 percent) after 2.5 percent.
			
